    Case 20-00321-SMT     Doc 37    Filed 08/25/20 Entered 08/25/20 13:41:14   Desc Main
                                   Document      Page 1 of 3
The document below is hereby signed.

Signed: August 25, 2020




                                    ___________________________
                                    S. Martin Teel, Jr.
                                    United States Bankruptcy Judge

                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

     In re                                  )
                                            )
     THE BENNINGTON CORPORATION,            )     Case No. 20-00321
                                            )     (Chapter 11)
                          Debtor.           )     Not for publication in
                                            )     West’s Bankruptcy Reporter

                          MEMORANDUM DECISION AND
      ORDER REQUIRING PROPER SERVICE OF DISTRICT OF COLUMBIA'S MOTION
     TO CONTINUE RETENTION AND FUNDING OF STATE COURT ORDERED RECEIVER

          The District of Columbia’s Motion to Continue Retention and

     Funding of State Court Ordered Receiver Pursuant to Superior

     Court Orders (Dkt. No. 16) commenced a contested matter under

     Fed. R. Bankr. P. 9014.         Under Rule 9014(b) the District of

     Columbia was required to make service of the Motion in the manner

     provided for service of a complaint under Fed. R. Bankr. P. 7004.

     The District of Columbia did not make service of the Motion in a

     manner complying with Rule 7004.

          Rule 7004(g) requires service not only on the debtor but

     also on the debtor’s counsel, but permits such service on the

     debtor’s counsel to be made in a manner authorized by Fed. R.

     Civ. P. 5(b).      The Notice of Electronic Filing generated upon the
Case 20-00321-SMT   Doc 37    Filed 08/25/20 Entered 08/25/20 13:41:14   Desc Main
                             Document      Page 2 of 3


filing of the Motion reflects that the Motion was served on the

debtor’s counsel electronically, which complied with Fed. R.

Bankr. P. 7004(g) and Fed. R. Civ. P. 5(b)(2)(E).1

      However, service on the debtor’s attorney alone does not

satisfy the requirement of service on the debtor under Rule 7004.

The Motion does not include a certificate of service, and thus

there is no indication that the Motion was served on the debtor

in a manner authorized by Rule 7004.           The accompanying notice

(Dkt. No. 17) of the opportunity to oppose the Motion (a notice

required by LBR 9013-1(b)(3) to accompany a motion) includes a

certificate of service reflecting that the notice was “served

electronically using the Court’s ECF [Electronic Case Filing]

System” and does not reflect service of the notice on the debtor

in a manner complying with Rule 7004.

      Even if the debtor had consented to receipt of papers

electronically (which it had not), and had received the Motion

electronically, Fed. R. Bankr. P. 9036 makes clear that its

authorization of electronic service “does not apply to any . . .

paper required to be served in accordance with Rule 7004.”                 Rule

7004 does not authorize electronic service on the debtor.

Accordingly, the District of Columbia must make proper service on



      1
        In addition, electronic transmission to the United States
Trustee satisfied the requirement of transmission to the United
States Trustee under Fed. R. Bankr. P. 9034(k) and LBR 9013-
1(c)(2)(C).

                                        2
Case 20-00321-SMT                                                                      Doc 37    Filed 08/25/20 Entered 08/25/20 13:41:14   Desc Main
                                                                                                Document      Page 3 of 3


the debtor of the Motion accompanied by a revised notice of the

opportunity to oppose the Motion.2                                                                             The debtor’s counsel has

undoubtedly advised the debtor regarding the pendency of the

Motion.                                               In that circumstance, I will shorten the debtor’s time

to oppose the Motion to five days after the date of filing of the

revised notice of the opportunity to oppose the Motion.                                                                                     It is

thus

                              ORDERED that the District of Columbia shall make proper

service on the debtor of the District of Columbia’s Motion to

Continue Retention and Funding of State Court Ordered Receiver

Pursuant to Superior Court Orders (Dkt. No. 16) and a revised

notice of the opportunity to oppose the Motion by making service

on the debtor under Fed. R. Bankr. P. 7004(b)(9) (or in some

other manner authorized by Fed. R. Bankr. P. 7004).                                                                                  It is

further

                              ORDERED that the revised notice of the opportunity for the

debtor to oppose the Motion may give notice that any opposition

to the Motion must be filed by the date that is five days after

the date of the filing of the revised notice.

                                                                                                                   [Signed and dated above.]

Copies to: E-recipients; Debtor.



                              2
        The prior notice of the opportunity to oppose the Motion
gave notice of a deadline of August 18, 2020 (a date now passed)
to oppose the Motion.

R:\Common\TeelSM\Judge Temp Docs\Bennington Corporation - Require Proper Service.wpd
                                                                                                           3
